Citation Nr: 0943602	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-38 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating higher than 20 percent for a left 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1982 to May 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ) of the Board, commonly referred to 
as a Travel Board hearing.  Prior to the hearing, the Veteran 
withdrew his appeal for service connection for a deviated 
septum and for sinus infections, sinus headaches, and sleep 
apnea, including as secondary to the deviated septum.  
38 C.F.R. § 20.204 (2009).  So the only issue remaining on 
appeal is whether he is entitled to a rating higher than 20 
percent for his left shoulder disability.

Because this claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination, especially where the available evidence 
is too old for an adequate assessment of the Veteran's 
current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

In this case, the Veteran was scheduled for a VA compensation 
examination in June 2004, which he failed to attend.  He did 
not give any explanation for his failure to report.  In 
increased rating claims, when a Veteran fails to appear for a 
scheduled examination, federal regulations state "the claim 
shall be denied."  38 C.F.R. § 3.655(b) (italics added for 
emphasis).

Since, however, the Veteran has asserted that his disability 
has been improperly rated as involving his non-dominant 
(minor) arm, when in fact he is left-handed, so affecting his 
major upper extremity, and his medical records have until now 
listed him instead as right-handed, the Board is remanding 
his claim to schedule him for another VA compensation 
examination, including to clarify this discrepancy.  Another 
VA examination is especially needed since his most recent VA 
examination for his left shoulder disability was in December 
1995, so nearly 14 years ago.  Both he and his representative 
have asserted that his symptoms have worsened during the many 
years since.  So another examination is needed to ascertain 
the present severity of this disability.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where 
the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for another VA 
examination to reassess the severity 
of his left shoulder disability.  The 
claims file, including a complete copy 
of this remand, must be made available 
to the examiner for review of the 
pertinent medical and other history.  



The examiner must clarify which of the 
Veteran's arms is dominant.  Also 
measure range of motion and specify 
what constitutes normal range of 
motion.  As well, indicate whether 
there are clinical indications of 
additional functional impairment, 
including additional limitation of 
motion above and beyond that 
objectively shown, due to pain or 
painful motion, weakness, premature or 
excess fatigability, and 
incoordination, such as when the 
Veteran's symptoms are most 
problematic ("flare ups") or during 
prolonged, repetitive use.

Advise the Veteran that failure to 
report for this examination, without 
good cause, may have adverse 
consequences on his claim.

2.	Then readjudicate the claim for a 
higher rating for the left shoulder 
disability in light of any additional 
evidence.  If the claim is not granted 
to the Veteran's satisfaction, send 
him and his representative a SSOC and 
give them an opportunity to submit 
written or other argument in response 
before returning the claims file to 
the Board for further appellate 
consideration of the claim.


The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


